DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of CD80/86 in the reply filed on August 10, 2022 is acknowledged.

Status of Claims
	Claims 1-12 are currently pending and under examination on the merits in the instant case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification, see for instance paragraph 0006, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the nine (9) different lines in the graphs in Figure 4 (see upper panel) are not distinguishable from each other thus each line cannot be clearly identified. See the following indistinguishable/unidentifiable lines/legends in Figure 4.

    PNG
    media_image1.png
    241
    619
    media_image1.png
    Greyscale

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “An immune gene-drug”, thereby indicating a conjugated or combination product comprising an immune gene and a drug. However, the claims do not recite any specific limitation for the “drug” element. Hence, the claims fail to particularly point out and distinctly claim the subject matter.  
The instant claims recite “comprising: therapeutic genes and vectors” and also recite “the vectors carrying the immune gene”. First, it is unclear whether the “therapeutic genes” and “immune gene” are the same or different from each other. Second, it is unclear whether the separately recited elements (“therapeutic genes” and “vectors”) are intended for a combination product such that “the vectors carrying” the therapeutic genes or whether they are meant to exist in two independent, separate structures. 
The instant claims recite “An immune gene-drug, comprising: therapeutic genes and vectors, of which active ingredients are immune modulators”. It is unclear whether the “active ingredients” are the same as “therapeutic genes” or “vectors” or whether the “active ingredients” are the third element in addition to the “therapeutic genes and vectors” such that the “immune gene-drug” comprises three separate elements: therapeutic genes, vectors, and active ingredients (immune modulators). 
In view of the issues raised above, the structural limitations of claims 1-12 cannot be clearly ascertained. Solely for compact prosecution purpose, the instantly claimed “immune gene-drug” will be interpreted as a vector comprising an immune modulator such as a T cell costimulator (e.g., CD80/86). 
Claims 2, 4, and 6 recite “a variety of T cells”, “a variety of T cell surface”, and “a variety of T cell subsets”, respectively. The term “variety of T cell(s)” is not clearly defined by the claims/specification thus the claims fail to particularly point out and distinctly claim the “T cells”, “T cell surface”, and “T cell subsets” intended by the claims. 
Claim 5 recites “different T cells”. It is unclear which T cells are encompassed by “different T cells”. Hence, claim 5 fails to particularly point out and distinctly claim the “T cells” encompassed by claim 5.
Claim 6 recites “some B cells”. As such, claim 6 fails to particularly point out and distinctly claim the “B cells” encompassed by claim 6.
Claim 6 recites “play pivot roles”. It is unclear what is meant by this limitation. 
Claim 7 recites that “the T cell costimulators are grafted into and expressed in tumor cells”. The claim, however, fails to specifically recite elements that enable T cell costimulators to be “grafted into” tumor cells. Note that T cell costimulators are interpreted to be included in and encoded by a vector as noted above. As such, T cell costimulators alone cannot be grafted into tumor cells. Solely for examination purpose, the limitation “grafted into” will not be taken into consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maisnier-Patin et al. (Journal of Immunology, 2006, 29(6):667).
Maisnier-Patin discloses that an adenoviral vector expressing CD80/CD86 activates CD4+ T cell-mediated immune responses and “induces a delay in tumor growth” in a prostate cancer animal model. See the entire abstract. 
Since Maisnier-Patin’s vector expressing CD80/CD86 satisfies all structural limitations set forth in the instant claims, it necessarily follows that Maisnier-Patin’s vector inherently possesses all functional properties recited in the instant claims, absent objective evidence to the contrary. Further, the properties recited for T cell costimulators (e.g., CD80/86) in the instant claims are also necessarily present in the T cell costimulatory molecules of Maisnier-Patin as they are identical molecules, absent objective evidence to the contrary. 
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (emphasis added). Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” (emphasis added). In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Accordingly, claims 1-8 and 10-12 are described by Maisnier-Patin et al. 

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholm et al. (US 2004/0019195 A1).
Scholm teaches making a recombinant vector encoding and expressing B7-1 (same as CD80), B7-2 (same as CD86), CD40, CD70, 4-1BBL, and/or OX-40L, which are T cell costimulatory molecules, which activate immune responses by enhancing proliferation of CD4+ T and CD8+ T cells, wherein the vector encoding T cell costimulatory molecules activate T cell responses thus are useful for “immunotherapy” for cancer such as lung cancer such that the molecules “elicit an immunotherapeutic growth inhibiting response against cancer cells.” See paragraphs 0021, 0024, 0028-0031, 0153-0154, and 0181. See also claims 1, 4, 7, 11-13, 75, and 78 copied below, wherein underline has been added for emphasis.

    PNG
    media_image2.png
    64
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    104
    430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    44
    427
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    42
    427
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    140
    428
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    79
    430
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    64
    426
    media_image8.png
    Greyscale


	Since Scholm’s recombinant vector comprising nucleic acids encoding T cell costimulatory molecules of B7-1 (same as CD80), B7-2 (same as CD86), CD40, CD70, 4-1BBL, and/or OX-40L satisfies all structural limitations set forth in the instant claims, it necessarily follows that Scholm’s vector inherently possesses all functional properties recited in the instant claims, absent objective evidence to the contrary. Further, the properties recited for T cell costimulators (e.g., CD80/86) in the instant claims are also necessarily present in the T cell costimulatory molecules of Sholm as they are identical molecules, absent objective evidence to the contrary. 
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (emphasis added). Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” (emphasis added). In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Accordingly, claims 1-12 are described by Scholm et al. 
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635